Citation Nr: 0301335	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  97-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating higher than 10 percent 
for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946 and from January 1947 to October 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan. 

During the pendency of the appeal, the RO determined that 
the veteran was incompetent for VA purposes and his spouse 
as his guardian has pursued the appeal on his behalf.  Also, 
the RO denied service connection for an organic mental 
disorder, dementia associated with a cerebrovascular 
accident, secondary to service-connected schizophrenia.  
After the RO notified the veteran, his guardian and his 
representative of the denial of service connection and of 
the right to appeal, no expression of disagreement with that 
decision was received at the RO and the issue is not before 
the Board for appellate review. 

In February 2000, the Board remanded the case to the RO to 
obtain VA records, to have the veteran examined and to give 
the veteran the opportunity to submit additional evidence.  
The Board also requested certain procedural development, 
including the issuance of a Supplemental Statement of the 
Case.  As the RO has completed the development requested, no 
further development is necessary.  Stegall v. West, 11 Vet. 
App. 268 (1998).

FINDINGS OF FACT

1.  On the basis of the rating criteria in effect prior to 
November 7, 1996, there is no evidence of symptoms 
attributable to service-connected schizophrenia and 
service-connected schizophrenia is not productive of 
definite impairment of social and industrial adaptability.

2.  On the basis of the rating criteria in effect from 
November 7, 1996, there is no evidence of symptoms 
attributable to service-connected schizophrenia and 
service-connected schizophrenia is not productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 

3.  Neither the rating criteria in effect prior to November 
7, 1996, nor the rating criteria in effect from November 7, 
1996, is more favorable to the claimant. 

4.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to service-connected schizophrenia as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Under the pre-November 7, 1996, version of the rating 
criteria, the veteran does not meet the criteria for a 
rating higher than 10 percent for schizophrenia.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9202 (1996).

2.  Under the November 7, 1996, version of the rating 
criteria, the veteran does not meet the criteria for a 
rating higher than 10 percent for schizophrenia.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9202 (2002).

3.  The pre-November 7, 1996, version of the rating criteria 
applies for the period before the effective date of the 
amendment November 7, 1996, and the amended version of the 
rating criteria applies for the period from and after the 
effective date of the amendment.  38 U.S.C.A. § 5110(g) 
(West 1991 & Supp. 2002). 

4.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extrachedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Essentials 

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a 
service-connected disability requires that it be viewed in 
relation to its history, that the various reports be 
reconciled into a consistent picture so that the current 
rating accurately reflects the elements of the disability 
and that the disability be described in terms of the 
person's function under the ordinary conditions of daily 
life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  If 
there is a question as to which evaluation to apply to the 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence on an issue material to the 
determination of the matter, the benefit of the doubt is to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

History 

Service medical records reveal that the veteran was 
hospitalized for schizophrenia in September 1948 and he was 
subsequently discharged from the service because of the 
disability. 

In a November 1948 rating decision, the RO granted service 
connection for schizophrenia and assigned a 100 percent 
rating, effective from the day following discharge from 
service.  In a December 1948 rating decision, the RO reduced 
the rating to 50 percent upon discharge from a VA hospital, 
effective November 1, 1948.  In a 1957 rating decision, the 
RO reduced the rating to 10 percent, effective from May 
1957.  There was no further adjudicative action on the 
service-connected disability until February 1997, when the 
RO denied the current claim.  The current 10 percent rating 
is a protected rating.  38 U.S.C.A. § 110.

Prior to filing his current claim in August 1996, the 
veteran was seen by VA in April 1994, when he was described 
as alert and oriented without suicidal or homicidal ideation 
or perceptual disturbance, although insight and judgment 
were poor.  No medication or treatment for the service-
connected disability was prescribed. 

Rating Criteria 

Presently, the RO has rated the veteran's psychiatric 
disorder under the Rating Schedule, 38 C.F.R. Part 4, 
Diagnostic Code 9202. 

During the pendency of this claim, effective November 7, 
1996, VA amended the rating criteria for evaluating mental 
disorders.  Since the veteran filed his claim in August 
1996, prior to the change in the regulation, the Board will 
consider both the old and new criteria to determine if one 
version is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (Where the 
regulation changes after a claim has been filed, VA must 
apply the regulatory version that is more favorable to the 
veteran.). 

The RO has considered the claim both under the old and new 
criteria and has provided the veteran notice and the 
opportunity to respond to the regulatory changes. 

Pre-November 7, 1996, Criteria 

Under the criteria for rating schizophrenia prior to 
November 7, 1996, evidence of mild impairment of social and 
industrial adaptability warranted a 10 percent rating.  A 30 
percent rating, the next higher rating, required "definite" 
impairment of social and industrial adaptability.   

In a precedent opinion issued by VA, the General Counsel 
concluded that the term "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991). 

Amended Criteria, Beginning November 7, 1996 

The amended criteria provide a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The amended criteria for a 30 percent rating, 
the next higher rating, are occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The amended 
version eliminated the term "definite" from the 30 percent 
rating criteria.  

Reconciling the Various Reports into a Consistent Picture 

The evidence of record relevant to the current claim 
consists of VA outpatient records, covering the period from 
1995 to 2002, reports of VA examinations in October 1996 and 
August 2002 and the testimony of veteran's spouse.   

The records show that the veteran has several, severely 
disabling, nonservice-connected health problems, including 
residuals of a cerebrovascular accident with left-side 
paresis, insulin dependent diabetes, chronic renal 
insufficiency, and coronary artery disease.  VA has granted 
the veteran pension and special monthly pension benefits.  
The vast majority of the VA outpatient records pertain to 
his nonservice-connected disabilities.  

On VA examination in October 1996, there was no history of 
psychiatric hospitalization and the veteran was not taking 
psychiatric medication.  History did include a cerebral 
infarct in 1994 and a recent hospitalization for atrial 
fibrillation and an acute myocardial infarction.  The 
veteran complained mostly of physical ailments and 
forgetfulness.  On mental status evaluation, the veteran was 
described as retarded and depressed.  Memory, judgment and 
orientation were poor.  Concentration was diminished.  His 
responses were coherent and relevant without elaboration.  
No suicidal ideation was found.  The pertinent diagnoses 
were organic mental disorder (dementia associated with a 
cerebrovascular accident) and schizophrenia by history in 
partial remission. The Global Assessment of Functioning 
(GAF) was 50. 

In December 1997, the veteran's spouse testified that she 
had to do everything for the veteran, that he was confused 
and that he had a hard time understanding and communicating 
verbally.  Hearing transcript at 3-5.  She also testified 
that the veteran had had psychiatric crises but he had not 
sought treatment because he was afraid of being 
hospitalized.  Hearing transcript at 9. 

VA outpatient records disclose that, on two occasions 
between 1995 and 2002, VA health-care providers had 
commented on the veteran's mental status.  In 1998, the 
veteran was described as coherent and relevant with a 
scarcity of verbal production and temporal disorientation 
only.  No active hallucinations were noted and no auditory 
hallucinations were reported.  Recent memory was poor and 
remote memory was fair.  His mood was depressed and anxious.  
Medication was prescribed.  The pertinent diagnostic 
assessments were schizophrenia by record and dementia.  In 
1999, the veteran was described as alert, but disoriented.  
No other psychosocial problem was reported.  In each 
instance, no treatment for schizophrenia was indicated.

In the February 2000 remand, the Board requested that the 
veteran be scheduled for a psychiatric examination and that 
the examiner render an opinion as to which symptoms were 
attributable to the service-connected schizophrenia as 
opposed to any nonservice-connected condition, such as, 
dementia associated with a cerebrovascular accident. 

In compliance with the Board's remand, the veteran was 
examined by VA in August 2002.  The examiner reviewed the 
veteran's claims folder and the medical record.  Medical 
history included no psychiatric hospitalization or treatment 
before heart surgery in 1990, no psychiatric hospitalization 
or treatment before or after a cerebrovascular accident with 
aphasia in 1994 and no psychiatric treatment during the past 
year.  Occupationally, the veteran had worked for twenty 
years, 1970 to 1990, when he had heart surgery and he was 
unable to work due to his medical condition.  Socially, he 
was married and he lived with his wife and son.  
Subjectively, the veteran was unable to communicate because 
of his aphasia.  According to his wife, the veteran was sad 
and apathetic, he was depressed and lacked energy, he was 
unable to learn new things and he had a memory problems. 

Objectively, the examiner found the veteran to be apathetic 
with psychomotor retardation.  He was aphasic with great 
difficulty in verbal communication.  Thought production, 
while limited, was coherent and logical.  There were no 
delusions or hallucinations.  Mood was depressed.  Affect 
was flat and inappropriate.  He was oriented to person only.  
Recent and remote memory, insight and judgment were poor.  
Abstract ability was impaired.  The pertinent diagnoses were 
vascular dementia with depressed mood and schizophrenia by 
history in remission.  The GAF score was 30. 

The examiner found serious impairment in communication and 
judgment and inability to function in all areas.  The 
examiner expressed the opinion that there was no evidence in 
the clinical history and the mental status examination of 
psychotic symptoms or of positive and negative symptoms of 
schizophrenia.  The examiner also stated that the main and 
principle symptoms were due to the veteran's severe 
cognitive impairment secondary to vascular dementia after a 
cerebrovascular accident in 1994.  The examiner concluded 
that the GAF of 30 was produced by the veteran's vascular 
dementia. 

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, there is no evidence of symptoms of schizophrenia.  
And two, the veteran's main symptoms of severe cognitive 
impairment have been attributed to nonservice-connected 
vascular dementia. 

After reviewing the record, it shows that the veteran had 
worked until he had heart surgery in 1990 and then he 
suffered a cerebrovascular accident in 1994, resulting in 
severe cognitive impairment, which is a nonservice-connected 
disability.  Moreover, on the most recent VA examination, 
the expressed purpose of which was to distinguish 
symptomatology due to service-connected schizophrenia and 
nonservice-connected disabilities, the examiner separated 
the effects of veteran's service-connected schizophrenia 
from his dementia and found no symptoms of schizophrenia.  

As for the probative value of the GAF scores, according to 
the Quick Reference to the Diagnostic Criteria for DSM-IV, 
46-47 (American Psychiatric Association 1994), the GAF score 
represents a hypothetical continuum of mental illness.  In 
the 1996 VA examination, the examiner, considering both the 
organic mental disorder (dementia) and service-connected 
schizophrenia, assigned a GAF score of 50, but the examiner 
did not separate the effects of the nonservice-connected 
disorder from service-connected schizophrenia.  For this 
reason, the Board finds that the GAF score of 50 has no 
probative value on the question of the severity of 
service-connected schizophrenia.  

Moreover, this was one of the reasons the Board remanded the 
case for an examination and requested that the examiner 
express an opinion as to the separate effects of service-
connected schizophrenia and nonservice-connected dementia. 

As for the GAF score of 30 on the 2002 examination, the 
examiner specifically found that the GAF score was solely 
attributable to nonservice-connected dementia.  As the Board 
may consider only independent medical evidence to support 
its findings, the GAF score of 30 opposes, rather than 
supports, the claim for an increase. 

The Board, therefore, unquestionably finds that the evidence 
does not support a rating higher than 10 percent under the 
criteria in effect prior to November 7, 1996, because the 
veteran does not have definite, i.e., more than moderate but 
less than rather large, impairment of social and industrial 
adaptability due to service-connected schizophrenia.

Also, the Board unquestionably finds that the same body of 
evidence does not support a rating higher than 10 percent 
under the criteria in effect from November 7, 1996, because 
the veteran does not have occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Again, 
on the basis of the independent medical evidence, none of 
the veteran's current symptoms have been associated with 
service-connected schizophrenia, rather the symptoms of 
cognitive impairment have been associated with nonservice-
connected dementia.  

The Board has separately applied the pre-amended and the 
amended version of the rating criteria and finds that one 
version is not more favorable to the veteran than the other.  
Accordingly, the pre-amended version of the rating criteria 
applies for the period before November 7, 1996, and the 
amended version applies for the period from and after the 
November 7, 1996, the effective date of the amendment.  38 
U.S.C.A § 5110(g); VAOPGCPREC 3-2000.


Extraschedular Rating 

In the September 2002 Supplemental Statement of the Case, 
the RO provided the veteran notice that the 10 percent 
rating for schizophrenia was continued, citing 38 C.F.R. 
§ 3.321(b)(1) (an extraschedular rating). 

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral to 
the appropriate officials for consideration of an 
extraschedular is warranted.  VAOPGCPREC 6-96. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases, the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon submission from the RO, are authorized 
to approve an extraschedular rating.  The governing norm is 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The record does not support a finding of marked interference 
with employment due to service-connected schizophrenia as the 
veteran has not worked since 1990 because of heart disease, 
beginning with heart surgery in 1990 and residuals of a 
cerebrovascular accident with aphasia in 1994, both 
nonservice-connected disabilities.  And there is no record of 
psychiatric hospitalization for service-connected 
schizophrenia from 1995 to 2002.  For this reasons, referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extrachedular rating is not warranted. 


VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is 
necessary to substantiate the claim, indicating which 
information and evidence, is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.  The record shows that the RO provided the veteran 
specific notice of VCAA, including the duty to notify, in 
the September 2002 Supplemental Statement of the Case.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, all relevant records 
have been obtained.  The Board therefore concludes that duty 
to notify and duty to the assist provisions of the VCAA have 
been complied with. 

Conclusion 

After a review of the entire record, the preponderance of 
the evidence is against the claim for an increase in 
compensation for service-connected schizophrenia, precluding 
the application of the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002). 


	(CONTINUED ON NEXT PAGE)

ORDER

A rating higher than 10 percent for schizophrenia is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

